DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. When given their broadest reasonable interpretation, the metes and bounds of the claimed invention cannot be clearly ascertained by a person of ordinary skill in the art.
For claims 1, 10, and 14 the term “a signal of a specified frequency band” in the claims is indefinite. It can mean that it corresponds to the audio signal such as the words received over a phone speaker which naturally have specific frequency bands (i.e. audible waves). Or if it may separate from the audio signal by having a ping with a different frequency from the audio. Both situations involve signals with specified frequency bands and even in the second case it would not be a separate signal if the ping was sent with the audio. It is unclear if there are multiple signals and even if there are separate signals the claim language does not make clear how to distinguish one signal from another both audio signals would have specific frequency bands. For purpose of compact prosecution Examiner is interpreting “a signal of a specified frequency band” to be any signal with certain frequency characteristics of the band and in which is at least one signal.  
Additionally for the claims 1, 10 and 14 the term “at least” makes the output and processing of the signals indefinite. The term implies that there needs to be a minimum of one signal being processed to be sufficient. This implies there one output device would be sufficient to perform the claim. The claims do not make clear how many signals are there. If there is more than one signal then the language does not make clear if the output of the signals are sequential or simultaneous. The language does not make clear how multiple signals are to be sent if there are more than one output units or devices. For purpose of compact prosecution examiner is interpreting “at least” to require a minimum of one output signal being processed and that would require a minimum of one output to be sufficient and that in the case of two output units or devices, the ability for either one to transmit an output that can be processed would be sufficient.
Claim 8 recites the limitation "the obtained audio signal" in line 4 and 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-15 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen (US 2010/0080084 A1).
Regarding claim 1, Chen [Abstract; Figs 1-5; 0017-0025; 0031-0039] discloses a housing[#200; 0024]; a communication module[#110; 0017];
a first output unit disposed in a first area of the housing[#145]; a second output unit disposed in a second area of the housing[##220; 0032]; 
a first microphone disposed closer to the first area than the second area a second microphone disposed closer to the second area than the first area[#120, #140; 0023]; 
a processor operatively connected to the communication module, the first output unit, the second output unit, the first microphone and the second microphone, wherein the processor is configured to[#704; 0039]: 
acquire an audio signal from an external device through the communication module[0019], output a signal corresponding to the audio signal and a signal of a specified frequency band through the first output unit and the second output unit[0019, 0020, 0031, 0032-output of sound from speaker or headset], determine a proximity state of an external object to the electronic device based at least on a first strength of the signal of the specified frequency band detected through the first microphone[0019, 0020- measure frequency response for proximity] and a second strength of the signal of the specified frequency band detected through the second microphone[0031, 0032-measure frequency response for proximity], and perform a function corresponding to the determined proximity state [0032- action based on proximity].  
Regarding claim 10, Chen [Abstract; Figs 1-5; 0017-0025; 0031-0039] discloses a communication module[#110; 0017]; an output device[#145 or #220]; a microphone[#120 or #140]; a processor[#704], wherein the processor is configured to:  

and determine a proximity state of an external object to the electronic device based at least on a strength of the signal of the specified frequency band and control at least some functions of the electronic device based at least on the determined proximity state[0019, 0020, 0031, 0032- Measure frequency response for proximity and perform action based on proximity].  
Regarding claim 14, Chen [Abstract; Figs 1-5; 0017-0025; 0031-0039] discloses a housing[#200; 0024]; a communication module[#110; 0017]; a first output unit disposed in a first area of the housing[#145]; a second output unit disposed in a second area of the housing[##220; 0032]; a first microphone disposed closer to the first area than the second area a second microphone disposed closer to the second area than the first area[#120, #140; 0023]; 
a processor operatively connected to the communication module, the first output unit, the second output unit, the first microphone and the second microphone, wherein the processor is configured to[#704; 0039]: 
output a signal of a specified frequency band through the first output unit and the second output unit[0019, 0020, 0031, 0032-output of sound from speaker or headset], acquire the signal of the specified frequency band using the first microphone and the second microphone[0019, 0020, 0031, 0032-microphones pick up output], determine a distance between the electronic device and an external object corresponding to the electronic device based at least on a first strength of the signal of the specified frequency band acquired through the first microphone and a second strength 
Regarding claim 2, Chen discloses output the signal of the specified frequency band through the first output unit and determine a mid-call grip state in which the external object grips the electronic device and is positioned within a specified first distance from a front surface of the electronic device when the first strength is greater than or equal to a first threshold value. [0030-determining state of whether the device is at the ear or in the open based on frequency thresholds; Fig 4 flowchart discloses the state determination based on thresholds].  
Regarding claim 3, Chen discloses output the signal of the specified frequency band through the second output unit, determine whether the second strength is greater than or equal to a second threshold value when the first strength is greater than or equal to the first threshold value, determine a front proximity state in which the external object is positioned within a specified second distance from the front surface of the electronic device when the second strength is greater than or equal to the second threshold value, and determine the mid-call grip state when the second strength is less than the second threshold value. [0024-0032 disclose various thresholds and Fig 3B, 4 shows various comparing frequencies with thresholds to determine states].  
Regarding claim 4, Chen discloses output the signal of the specified frequency band through the first output unit and the second output unit[0019, 0020, 0031, 0032 disclose output of audio through speakerphone or earpiece], and determine a rear proximity state in which the external object is positioned within a specified third distance from a rear surface of the electronic device when the first strength is less than a first threshold value, and the second strength is greater 
Regarding claim 5, Chen discloses output the signal of the specified frequency band through the first output unit and the second output unit[0019, 0020, 0031, 0032 disclose output of audio through speakerphone or earpiece], and determine a bottom proximity state in which the external object is positioned within a specified fourth distance from a bottom of the electronic device when the first strength is less than the first threshold value, and the second strength is greater than or equal to the third threshold value[0019, 0020, 0024-0032 disclose proximity determination based on thresholds; Fig 3B, 4 show various steps and thresholds].  
Regarding claim 7, Chen discloses control a magnitude of the signal of the specified frequency band output using the first output unit such that the signal of the specified frequency band output to the first output unit is capable of being detected by the first microphone and is not capable of being detected by the second microphone when the external object is not positioned within a specified distance from the electronic device, control a magnitude of the signal of the specified frequency band output using the second output unit such that the signal of the specified frequency band output to the second output unit is capable of being detected by the second microphone and is not capable of being detected by the first microphone.[0023, 0031 discloses that when at ear the microphones at the ear get the signal from the speaker and the microphone at the mouth gets the voice of the person speaking].  
Regarding claim 8, Chen discloses mix the audio signal with the signal of the specified frequency band and output a mixed signal through the first output unit and the second output unit when the obtained audio signal is present, and output the signal of the specified frequency band through the first output unit and the second output unit when the obtained audio signal is not 
Regarding claim 9, Chen discloses the first output unit is located in an area of a front surface in an upper portion of the electronic device, and wherein the second output unit is located in an area of a bottom of the electronic device.  [#145 and #220 for earpiece speaker and speakerphone speaker].  
Regarding claim 11, Chen discloses a first output unit disposed in a first area of the electronic device; and a second output unit disposed in a second area of the electronic device[#145 and #220 for earpiece speaker and speakerphone speaker], 
wherein the microphone includes: a first microphone disposed closer to the first area than the second area; and a second microphone disposed closer to the second area than the first area[#120, #140;], 
and wherein the processor is configured to determine the proximity state of the external object to the electronic device based at least on a first strength of the signal of the specified frequency band detected through the first microphone and a second strength of the signal of the specified frequency band detected through the second microphone. [0019, 0020, 0023, 0031, 0032 Proximity analysis based on frequency and response; Fig 3B].  
Regarding claim 13, Chen discloses output a signal of a first specified frequency band through the first output unit, and output a signal of a second specified frequency band through the second output unit.[0019, 0020, 0031, 0032-output of sound from speaker or headset].  
Regarding claim 12 and 15, Chen in claims 11 and 14 does not explicitly disclose that the processor is configured to differently set a time point at which the signal of the specified frequency band is output through the first output unit and a time point at which the signal of the specified 
It would have been obvious matter of design choice to one of ordinary skill in the art to have modified the device in Chen to output the signal to check the thresholds after a chosen time point, since applicant has not disclosed that setting a time point solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with setting a time point or working continuously as it does now.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20100080084 A1) as applied to claim 1 above, and further in view of Apple Stack Exchange (Oct 2016) and Ono (UIST, Oct 2013).
Regarding claim 6, Chen does not explicitly teach a third microphone disposed closer to the second microphone than the first microphone and disposed closer to a right side of the 
Apple [page 1, 2] teaches a third microphone disposed closer to the second microphone than the first microphone and disposed closer to a right side of the electronic device than the second microphone [iphone has 4 microphones and shows them on either side of the lightning port]
Ono teaches that a right hand grip state or a left hand grip state by the external object based on changes in the second strength and the third strength. [Ono at page 36, 37 teaches the use of recognition of hand grips based on acoustic sensing]
It would have been obvious to one of ordinary skill in the art to have modified the device in Chen in view of further in view of the third microphone of the iphone in Apple and the teachings of using acoustics to recognize grip in Ono with the design choice to use a third microphone and use the processor to process the input from the microphone in order to create a device that recognized grip state based on acoustics. Doing so would give useful information on how the device is frequently used.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645